Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 21-24, 26-32, and 34-40 are pending in the present application.
3.	Claims 25 and 33 are canceled.
4.	Claims 21, 30, 31, and 34-36 are currently amended.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,004,249 (patent No. 249). 
7.	The following table shows claim(s) correspondence(s) between claims of present application and claims of Patent No. 249.  
Claim of Present Application 
31
36
Claim of Patent No. 249
9
9



Claim 31 of present application 
Claim 9 of Patent No. 249
31. (Currently amended) A tangible, non-transitory, machine-readable medium of, comprising machine-readable instructions that, when executed by the one or more processors, cause a machine to: 
9. A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors, cause a machine to, in a slide presentation application: 
detect drawing of a motion path indicating a desired path of a motion animation applied to an object; 



detect a request for a motion path, the motion path defining a motion animation for an object on a slide presented by the slide presentation application; detect drawing of a drawn motion path indicative of the motion path; 
generate the motion animation of the object, wherein the motion animation comprises movement of the object along the motion path; present the motion animation of the object along the motion path;  
generate the motion animation of the object using the drawn motion path; detect an input to extend the motion animation, the input comprising a drawing of a new motion path at an end point of the motion path; generate a new motion animation of the object using the new motion path, from the end point of the motion path; and present the new motion animation as an extension of the motion animation; 
detect selection of the motion path;  

in response to selecting the motion path, render a plurality of selectable editing points along the motion path, the plurality of selectable editing points enabling editing of the motion path based on modification via one or more of the plurality of selectable editing points; 
detect selection of the drawn motion path; 
in response to selecting the drawn motion path, render a plurality of selectable editing points along the drawn motion path, the plurality of selectable editing points enabling editing of the drawn motion path based upon modification via one or more of the plurality of selectable editing points; detect selection of one of the plurality of selectable editing points;
detect a modification via a selected one of the plurality of selectable editing points; and modify the motion path based on the modification via the selected one of the plurality of selectable editing points.  

detect a modification of the selected one of the plurality of selectable editing points; and modify the drawn motion path based upon the modification of the selected one of the plurality of selectable editing points; and in response to selecting the selected one of the plurality of selectable editing points, render a selectable mid-point on each side of the selected one of the plurality of selectable editing points and neighboring selectable editing points.


Allowable Subject Matter
9.	Independent claims 21, 31, and 37 are allowed over cited references.
10.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 recites the limitation detect drawing of a new motion path disconnected from an end point of the motion path; and automatically link the new motion path to the end point of the motion path; generate the motion animation of the object, wherein the motion animation comprises movement of the object along the motion path and the new motion path which is not disclosed in any of the cited references.
11.	Claim 31 recites the limitation in response to selecting the motion path, render a plurality of selectable editing points along the motion path, the plurality of selectable editing points enabling editing of the motion path based on modification via one or more of the plurality of selectable editing points; detect a modification via a selected one of the plurality of selectable editing points; and modify the motion path based on the modification via the selected one of the plurality of selectable editing points which is not disclosed in any of the cited references.
12.	Claim 37 recites detecting drawing of a plurality of disconnected segments of a motion path, the motion path indicating a desired path of a motion animation applied to an object; automatically connecting the plurality of disconnected segments into a single segment of the motion path which is not disclosed in any of the cited references.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611